


110 HRES 731 IH: Honoring Kelly Pavlik, the undisputed

U.S. House of Representatives
2007-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 731
		IN THE HOUSE OF REPRESENTATIVES
		
			October 10, 2007
			Mr. Ryan of Ohio
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring Kelly Pavlik, the undisputed
		  middleweight boxing champion, his trainer Jack Loew, Team Pavlik and Pavlik’s
		  fans in Northeast Ohio.
	
	
		Whereas Kelly Pavlik became the undisputed World
			 Middleweight Champion and the pride of his hometown of Youngstown, Ohio when he
			 defeated Jermain Taylor on September 29, 2007, in Atlantic City, New Jersey, by
			 way of knockout in the seventh round to earn the WBC and WBO Middleweight
			 titles;
		Whereas Kelly Pavlik’s victory on September 29th was the
			 culmination of his determined ascent through the ranks of the Middleweight
			 boxing division, generating much needed excitement in the world of boxing and
			 instilling immense pride in the people of Northeast Ohio’s Mahoning
			 Valley;
		Whereas Jack Loew, longtime boxing trainer at the South
			 Side Boxing Club in Youngstown, is Kelly Pavlik’s first and only trainer,
			 starting when Pavlik was just nine years old and resulting in an unwavering
			 loyalty between Pavlik and Loew;
		Whereas Jack Loew and Team Pavlik have always believed in
			 Kelly Pavlik’s ability to become champion, and have done a tremendous job
			 preparing him for every fight;
		Whereas most boxing analysts favored Taylor to win the
			 fight;
		Whereas Kelly Pavlik’s upset performance was nothing short
			 of spectacular, having overcome a devastating barrage of punches from Jermain
			 Taylor during the second round of the fight which knocked Pavlik to the
			 canvas;
		Whereas the Youngstown area, which is in the midst of a
			 dramatic comeback itself, is exceptionally proud of its hometown hero and sent
			 an estimated 5,000 supporters to Atlantic City to watch Pavlik’s title
			 fight;
		Whereas Pavlik’s victory takes his professional record to
			 32 wins, 0 losses, and 0 draws, with 29 of his 32 victories coming by way of
			 knockout;
		Whereas Kelly Pavlik is an outstanding citizen of the
			 Youngstown area and his hard work and determination have set an example in
			 which all people should live by; and
		Whereas Kelly Pavlik represents the Mahoning Valley with
			 humility and grace, has never forgotten where he came from and is a symbol for
			 the fighting spirit of the Mahoning Valley: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates Kelly Pavlik on his victory
			 September 29th, 2007 which earned him the World Middleweight Boxing
			 Championship; and
			(2)honors Kelly Pavlik for his commitment and
			 continuing loyalty to his community.
			
